Citation Nr: 1809574	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 981	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1985 and from November 1985 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran requested a travel Board hearing in her May 2014 substantive appeal, and the Veteran was notified that she was placed on a list of persons wanting to appear to a travel Board hearing.  In June 2014, the Veteran withdrew her request for a Board hearing.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1975 to November 1985 and from November 1985 to August 1995.

2.  In a September 2014 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a September 2014 letter, the Veteran requested that her appeal to the Board be "cancelled."  The Board interprets this as a withdrawal of the appeal.  Thus, in the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


